Dismissed and Memorandum Opinion filed September 24, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00712-CV
____________
 
DANIEL GONZALEZ, Appellant
 
V.
 
SHEILA TORRY, Appellee
 

 
On Appeal from the
309th District Court 
Harris County,
Texas
Trial Court Cause
No. 2008-73974
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 28, 2009.  On September 14, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Seymore and Sullivan.